Case 2:21-cv-00078-SPC-MRM Document 23 Filed 08/16/21 Page 1 of 2 PageID 157




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

KELLY GREENS VERANDA VII
CONDOMINIUM ASSOCIATION,
INC.,

             Plaintiff,

v.                                               Case No: 2:21-cv-78-SPC-MRM

BLACKBOARD SPECIALTY
INSURANCE COMPANY,

              Defendant.
                                          /

                                        ORDER1

       Before the Court is a sua sponte review of the case. For judicial economy,

the Court reassigns the Magistrate Judge for all further proceedings. Local

Rule 1.07(a)(2)(B) (“The transferee judge can order the clerk to assign to the

later-filed action the magistrate judge in the first-filed action.”).

       Accordingly, it is now

       ORDERED:

       The Clerk is DIRECTED to REASSIGN this case to U.S. District Judge

Sheri Polster Chappell and U.S. Magistrate Judge Nicholas P. Mizell.



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:21-cv-00078-SPC-MRM Document 23 Filed 08/16/21 Page 2 of 2 PageID 158




      DONE and ORDERED in Fort Myers, Florida on August 16, 2021.




Copies: All Parties of Record




                                     2
